DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species
Species I: 	Claims 1, 8, 9, 33-37, 40, 41, and 43-54; 
Species II: 	Claims 55-58 and 65-74; and
Species III: 	Claims 75-79.
The species are independent or distinct because the claims recite mutually exclusive characteristics of the species such as the presence of a CT imaging system in Species I, a microphone array and speaker array and noise cancelling functionality in Species II, and the presence of a magnetron with a specific structure in Species III. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Ann Yang on 12/7/2022, a provisional election was made without traverse to prosecute the invention of species 3, claims 75-79.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 8, 9, 33-37, 40, 41, 43-54, 55-58, and 65-74 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/24/2020, 7/11/2022, and 7/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant should note that the large number of references in the attached IDS from 8/10/2020 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 75, lines 5-7, it is not clear if the magnetron comprises just the ring anode or if it also includes the cathode and cathode support. It is recommended to amend the claim to

75. (Currently Amended) A radiation therapy system comprising:
a circular gantry having a radial axis; and
a therapeutic radiation source mounted on the gantry and comprising a linear accelerator (linac) and a magnetron for accelerating electrons in the linac,
wherein the magnetron comprises:
a ring anode having a central cavity[,];
a cathode located in the central cavity[,]; and
a cathode support substantially aligned along the radial axis of the gantry that couples the cathode to the ring anode.
 Claims 76-79 inherit the issues of claim 75 and are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 75-78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0043910 (Thomas).
In regards to claims 75 and 76, Thomas discloses a radiation delivery device (title; abstract; figures 1-4; paragraphs 25-34) that includes the following components 
a circular gantry having a radial axis (figure 1; paragraphs 25-27; ring gantry (18) has a radial axis); and
a therapeutic radiation source mounted on the gantry and comprising a linear accelerator (LINAC) and a magnetron for accelerating electrons in the LINAC (figure 1; paragraphs 25-27; radiation source (24) includes a magnetron (32) and a LINAC(26)), 
wherein the magnetron (figure 3; paragraphs 25 and 31-34) comprises a ring anode (104) having a central cavity (space surrounding 84), a cathode (84) located in the central cavity, and a cathode support substantially aligned along the radial axis of the gantry that couples the cathode to the ring anode (radiation source includes the magnetron and LINAC so a support would be present and be aligned along the radial axis of the ring gantry and couples the cathode to the anode as seen in figures 1 and 3; note that there is specific structure mentioned about the support other than coupling the anode and cathode),
wherein the ring anode further comprises a plurality of cavities surrounding the central cavity (resonant cavities (88) surround central cavity).
In regards to claim 77, Thomas discloses the limitations of claim 76. In addition, it can be seen in figure 1 and paragraphs 25-27 that the gantry is a ring gantry and thus would comprise a rotatable ring that would generate a centripetal force during rotation. Because the cathode support would be part of the radiation source (see figure 1), the cathode support would be aligned along a direction of the centripetal force.
In regards to claim 78, Thomas discloses the limitations of claim 77. In addition, as seen in figure 1, the radial axis extends toward a center of the ring. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2008/0043910 (Thomas) as applied to claim 75 above, and further in view of US 3,767,883 (Staats).
In regards to claim 79, Thomas discloses the limitations of claim 75 but does not explicitly state that the cathode support comprises a bracket. Staats discloses control and power supply systems used in magnetron devices (title and abstract). Staats shows the use of a bracket in the cathode assembly of a magnetron (column 8, line 59-column 9, line 24) to hold the cathode structure in place. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention, to modify the cathode support of Thomas to include a bracket as taught by Staats in order to hold the cathode structure in place.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791